Order                                                        Michigan Supreme Court
                                                                   Lansing, Michigan

  November 2, 2018                                                  Stephen J. Markman.,
                                                                               Chief Justice

                                                                          Brian K. Zahra
                                                                  Bridget M. McCormack
  158305-6(92)                                                          David F. Viviano
  158307-8                                                          Richard H. Bernstein
                                                                         Kurtis T. Wilder
                                                                   Elizabeth T. Clement,
                                                                                    Justices
  In re RELIABILITY PLANS OF ELECTRIC
  UTILITIES FOR 2017-2021.
  __________________________________________

  ASSOCIATION OF BUSINESSES ADVOCATING
  TARIFF EQUITY,
            Appellee,
                                               SC: 158305
  v                                            COA 340600
                                               MPSC: 00-018197
  CONSUMERS ENERGY COMPANY,
          Appellant,
  and

  MICHIGAN PUBLIC SERVICE COMMISSION,
  ENERGY MICHIGAN, INC., and MICHIGAN
  ELECTRIC AND GAS ASSOCIATION,
             Appellees.
  __________________________________________

  ENERGY MICHIGAN, INC.,
           Appellee,
                                               SC: 158306
  v                                            COA 340607
                                               MPSC: 00-018197
  CONSUMERS ENERGY COMPANY,
          Appellant,
  and

  MICHIGAN PUBLIC SERVICE COMMISSION
  and MICHIGAN ELECTRIC AND GAS
  ASSOCIATION,
                                                                                                           2

           Appellees.
__________________________________________

ASSOCIATION OF BUSINESSES ADVOCATING
TARIFF EQUITY,
          Appellee,
                                                              SC: 158307
v                                                             COA 340600
                                                              MPSC: 00-018197
MICHIGAN PUBLIC SERVICE COMMISSION,
         Appellant,
and

CONSUMERS ENERGY COMPANY, ENERGY
MICHIGAN, INC., and MICHIGAN ELECTRIC AND
GAS ASSOCIATION,
           Appellees.
______________________________________________/

ENERGY MICHIGAN, INC.,
         Appellee,
                                                              SC: 158308
v                                                             COA 340607
                                                              MPSC: 00-018197
MICHIGAN PUBLIC SERVICE COMMISSION,
         Appellant,
and

CONSUMERS ENERGY COMPANY and
MICHIGAN ELECTRIC AND GAS ASSOCIATION,
           Appellees.
______________________________________________/

        On order of the Chief Justice, the motion of the Michigan Chamber of Commerce
to file a brief amicus curiae is GRANTED. The amicus brief submitted on October 26,
2018, is accepted for filing.




                              I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                        foregoing is a true and complete copy of the order entered at the direction of the Court.


                                   November 2, 2018
                                                                                  Clerk